                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No.19-mj-70537-MAG-1 (JSC)
                                                        Plaintiff,
                                   8
                                                                                           DETENTION ORDER
                                                  v.
                                   9
                                                                                           Re: Dkt. No. 7
                                  10    JOSE RAMON CRUZ-GAMEZ,
                                                        Defendant.
                                  11

                                  12          On April 12, 2019, defendant Jose Ramon Cruz-Gamez (Martinez) was charged by
Northern District of California
 United States District Court




                                  13   Complaint with possession with intent to distribute controlled substances. Defendant made his

                                  14   initial appearance in the Northern District of California on April 17, 2019 and a bail study was

                                  15   ordered.

                                  16          This matter came before the Court on April 19, 2019, for a detention hearing. Defendant

                                  17   was present and represented by Chief Assistant Federal Public Defender Geoffrey Hansen.

                                  18   Assistant United States Attorney Patrick O’Brien appeared for the government. A United States

                                  19   Pretrial Services Agency Officer was also present at the hearing. The government moved for

                                  20   detention, and the defendant opposed. At the hearing, counsel submitted proffers and arguments

                                  21   regarding detention. Pretrial Services recommended detention.

                                  22          Upon consideration of the facts, proffers and arguments presented, and for the reasons

                                  23   stated on the record, the Court finds by preponderance of the evidence that Defendant is a risk of

                                  24   nonappearance that cannot be mitigated. Accordingly, the Court orders Defendant detained

                                  25   pending trial.

                                  26          This Order supplements the Court’s findings and order at the detention hearing and serves

                                  27   as written findings of fact and a statement of reasons as required by Title 18, United States Code,

                                  28   Section 3142(i)(1).
                                   1          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

                                   2   whether pretrial detention is warranted. In coming to its decision, the Court has considered those

                                   3   factors, paraphrased below:

                                   4          (1) the nature and seriousness of the offense charged;

                                   5          (2) the weight of the evidence against the person;

                                   6          (3) the history and characteristics of the person including, among other

                                   7          considerations, ties to the community, employment, past conduct and criminal

                                   8          history, and record of court appearances; and,

                                   9          (4) the nature and seriousness of the danger to any person or the community that

                                  10          would be posed by the person’s release.

                                  11   See 18 U.S.C. § 3142(g).

                                  12          After considering all of the facts and proffers presented at the hearing, including the
Northern District of California
 United States District Court




                                  13   information contained in the Pretrial Services report, the Court finds that no condition or

                                  14   combination of conditions will reasonably assure Defendant’s appearance as required. Defendant

                                  15   has no ties to this District and all of his family, including his minor children, live in the Honduras

                                  16   and he does not have legal status in the United States. He has a long criminal record including

                                  17   having been found to be unlawfully in the United States and, after removal, very quickly returned

                                  18   to the United States. He does not have any employment or other lawful means of support or any

                                  19   available surety. He also appeared to not be candid with the Pretrial Services Officer about his

                                  20   time in the United States. The Court’s finding of a risk of nonappearance is made without

                                  21   prejudice to Defendant’s right to seek review of his detention, or file a motion for reconsideration

                                  22   if circumstances warrant it.

                                  23          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

                                  24          1.      Defendant be, and hereby is, committed to the custody of the Attorney General for

                                  25   confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

                                  26   serving sentences or being held in custody pending appeal;

                                  27          2.      Defendant be afforded reasonable opportunity for private consultation with

                                  28   counsel; and
                                                                                          2
                                   1          3.      On order of a court of the United States or on request of an attorney for the

                                   2   government, the person in charge of the corrections facility in which Defendant is confined shall

                                   3   deliver Defendant to an authorized United States Marshal for the purpose of any appearance in

                                   4   connection with a court proceeding.

                                   5          This Order is without prejudice to reconsideration at a later date if circumstances change.

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 19, 2019

                                   8

                                   9
                                                                                                    JACQUELINE SCOTT CORLEY
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
